DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et.al. (US 2020/0036992) (Chong Soon Lim.
Regarding Claims 1 and 21; Lim discloses an encoder, comprising: circuitry; and memory, wherein the circuitry encodes an image block using the memory, and in encoding the image block, [See abstract and Figs. 1, 41 and 47-50], the circuitry: obtains one or more size parameters related to a size of the image block [See Paragraphs 129-136 and Figs. 3, 47];  determines whether the one or more size parameters and one or more thresholds satisfy a determined relationship [See Paragraphs 442-448];   encodes a split parameter when the one or more size parameters and the one or more thresholds are determined to satisfy the determined relationship, the split parameter indicating whether the image block is to be split into a plurality of partitions including a non-rectangular partition [See Paragraphs 463-477 and 516-519];    and encodes the image block after splitting the image block into the plurality of partitions when [See Paragraphs 518-523];  
 	Regarding Claims 2 and 12; Lim discloses wherein the circuitry encodes the image block without encoding the split parameter when the one or more size parameters and the one or more thresholds are determined not to satisfy the determined relationship [See Paragraphs 426-430 and 516-519].
 Regarding Claims 3 and 13; Lim discloses wherein the circuitry encodes the image block without splitting the image block or encodes the image block after splitting the image block into a plurality of rectangular partitions, when the one or more size parameters and the one or more thresholds are determined not to satisfy the determined relationship [See Paragraphs 426-430 and 516-519].
 Regarding Claims 4 and 14; Lim discloses wherein the circuitry encodes the image block without splitting the image block or encodes the image block after splitting the image block into a plurality of rectangular partitions, when the split parameter indicates that the image block is not to be split into the plurality of partitions [See Paragraphs 129-136 and Fig. 3].
 Regarding Claims 5 and 15; Lim discloses wherein the one or more thresholds comprise one threshold, and the determined relationship is that each of the one or more size parameters is greater than or equal to the one threshold, or that at least one of the one or more size parameters is greater than or equal to the one threshold [See Paragraphs 496-508].
 Regarding Claims 6 and 16; Lim discloses wherein the one or more thresholds comprise a first threshold and a second threshold, the first threshold is less than or equal to the second threshold, and the determined relationship is that each of the one or more size parameters is greater than or equal to the first threshold and less than or equal to the second threshold, or that [See Paragraphs 496-510].
 Regarding Claims 7 and 17; Lim discloses wherein the non-rectangular partition is a triangular partition [See Paragraphs 325].
 Regarding Claims 8 and 18; Lim discloses wherein the one or more size parameters include at least one of a ratio of a width of the image block to a height of the image block, a ratio of the height of the image block to the width of the image block, the width of the image block, or the height of the image block [See Paragraphs 515-517].
 Regarding Claims 9 and 19; Lim discloses wherein each of the one or more thresholds is greater than or equal to zero [See Paragraphs 328].
 Regarding Claims 10 and 20; Lim discloses wherein the one or more thresholds indicate a restricted range of a ratio of a width of the image block to a height of the image block, the restricted range being a range for splitting the image block into the plurality of partitions [See Paragraphs 424-438].
Regarding claims 11 and 22, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487